          Case 1:21-cv-00192-JCG Document 20                Filed 08/20/21   Page 1 of 3




                 UNITED STATES COURT OF INTERNATIONAL TRADE

                     Before: The Honorable Jennifer Choe-Groves, Judge


 NORCA INDUSTRIAL COMPANY, LLC,

                    Plaintiff,

    and                                                 Consol. Court No. 21-00192
 INTERNATIONAL PIPING &
 PROCUREMENT GROUP, LP,

                    Consolidated Plaintiff,

    v.

 UNITED STATES,

                    Defendant.


                PLAINTIFF NORCA INDUSTRIAL COMPANY, LLC’S
           RULE 56.2 MOTION FOR JUDGMENT ON THE AGENCY RECORD

         Plaintiff Norca Industrial Company, LLC moves for judgment on the agency record under

the United States Court of International Trade Rule 56.2.

         Norca challenges the United States Customs and Border Protection’s November 6, 2020

Final Determination, as affirmed by the March 22, 2021 Administrative Review as unlawful under

this Court’s standard of review applicable to determinations under the Enforce and Protect Act.

For the reasons outlined in the accompanying memorandum of points and authorities, CBP’s

evasion determination is unsupported by substantial evidence, and is arbitrary, capricious, an abuse

of discretion, and otherwise not in accordance with law.

         WHEREFORE, Norca requests that this Court enter an Order: (1) holding CBP’s Final

Determination, as affirmed by the Administrative Review, is not supported by substantial

evidence, is arbitrary and capricious, an abuse of discretion, and is otherwise not in accordance
        Case 1:21-cv-00192-JCG Document 20            Filed 08/20/21    Page 2 of 3




with law; (2) vacating the Final Determination and Administrative Review, and (3) prohibiting

CBP from taking further adverse action based on the Final Determination, as affirmed by the

Administrative Review.

Date: August 20, 2021
                                                  Respectfully submitted,

                                                  /s/ Jeremy W. Dutra
                                                  Peter Koenig
                                                  peter.koenig@squirepb.com
                                                  Jeremy W. Dutra
                                                  jeremy.dutra@squirepb.com
                                                  Christopher D. Clark
                                                  christopher.clark@squirepb.com

                                                  SQUIRE PATTON BOGGS (US) LLP
                                                  2550 M Street, NW
                                                  Washington, DC 20037
                                                  (202) 457-6000

                                                  Counsel to Plaintiff
                                                  Norca Industrial Company, LLC




                                              2
          Case 1:21-cv-00192-JCG Document 20             Filed 08/20/21     Page 3 of 3




                 UNITED STATES COURT OF INTERNATIONAL TRADE

                     Before: The Honorable Jennifer Choe-Groves, Judge


 NORCA INDUSTRIAL COMPANY, LLC,

                    Plaintiff,

    and                                                Consol. Court No. 21-00192
 INTERNATIONAL PIPING &
 PROCUREMENT GROUP, LP,

                    Consolidated Plaintiff,

    v.

 UNITED STATES,

                    Defendant.


                                              ORDER

         Upon consideration of Plaintiff Norca Industrial Company, LLC’s Rule 56.2 Motion for

Judgment on the Agency Record and other papers and proceedings herein, Norca’s Motion is

GRANTED and it is hereby:

         ORDERED that the United States Customs and Border Protection’s November 6, 2020

Final Determination of evasion, as affirmed by the March 22, 2021 Administrative Review, is

reversed because it is unsupported by substantial evidence, and is arbitrary, capricious, an abuse

of discretion, and otherwise not in accordance with law; and is

         FURTHER ORDERED that CBP is enjoined from taking adverse action against Norca

based on the November 6, 2020 Final Determination and March 22, 2021 Administrative Review.

         SO ORDERED.

Dated:                           , 2021
         New York, New York                         Jennifer Choe-Groves, Judge
